Appellant was convicted in the Justice's Court of an affray, and fined one cent. He prosecuted an appeal to the County *Page 245 
Court, and upon motion of the District Attorney his appeal was dismissed, and notice of appeal given to this court from said dismissal. The recognizance recites that defendant "stands charged in this court with the offense of an affray, as follows: On the 16th day of June, 1896, in the County of Wilbarger, State of Texas, one J.M. Bennett did then and there fight together with A.J. Card in a public place, to-wit: a place near the private residence of A.J. Card, where people were assembled for the purpose of business and pleasure, and who has been convicted of said offense in this court, shall appear before this court from day to day," etc. The Assistant Attorney-General moves a dismissal of this appeal because the recognizance should have recited that appellant's appeal was dismissed in the County Court, and not that he was convicted in said court. The point is well taken. Where a party appeals from the Justice's Court to the County Court, and the latter court dismisses his appeal, on appeal his recognizance should recite the facts; and, in that character of case, it should state that his appeal was dismissed in said court, and not that he was convicted. See, Alexander v. State (Tex.Crim. App.), 32 S.W. Rep., 695, and Biggins v. State (Tex.Crim. App.), 34 S.W. Rep., 109. The appeal is therefore dismissed.
Dismissed.